Mr. Justice Mitchell,
dissenting:
The defendant is tbe owner of both the coal and tbe surface, and lias tbe rights incident to ownership in both. The covenant restricting its rights under its purchase of the coal, ran in favor of the plaintiff as the surface owner, but did not include rights of any other except by wbat seems to me inadmissible implication against the express words of the contract of the parties. When, therefore, the defendant bought the surface of the lots in question, the full title to both parts merged, and defendant became owner of the whole in fee without restriction. I would affirm the judgment for these reasons, more fully set out in the opinion of the learned judge below.
McCollum and Fell, JJ., join in this dissent.